
	
		I
		111th CONGRESS
		2d Session
		H. R. 5375
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Owens (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Tariff Act of 1930 relating to de minimis
		  entries.
	
	
		1.Short titleThis Act may be cited as the
			 Customs De Minimis Adjustment Act of
			 2010.
		2.De minimis
			 entriesSection 321(a)(2)(C)
			 of the Tariff Act of 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by striking
			 $200 and inserting $1,000.
		
